Citation Nr: 0603124	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-38 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran is a Vietnam Era combat veteran with active 
service from January 1969 through October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2005, the appeal was advanced on the docket 
pursuant to the veteran's request under 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c).  It was then remanded to obtain 
additional development.  The case is now before the Board for 
appellate review.  While the urgency of the matter is 
understood, the appeal must again be REMANDED for additional 
development to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran is seeking service connection for Hepatitis C.  
He contends that he contracted the disease when he was 
exposed to the blood of a comrade during combat in Vietnam.  
He maintains that contamination from this blood led to his 
current hepatitis.  The RO denied the claim as without 
evidence of an in-service incurrence of the disease.  The 
veteran's contentions, his service medical records, VA 
treatment records, and private treatment records have been 
reviewed.

The veteran was first diagnosed with Hepatitis C in May 2002.  
A May 2004 Left Lobe of Liver Biopsy report reflects symptoms 
"consistent with chronic hepatitis, such as hepatitis C, 
Grade 3, Stage 3, Scheuer."  Thus, the veteran has a current 
disability.  It is unclear, however, whether this current 
disability can be causally connected with the veteran's 
active service.

In August 2004, Doctor Hoffman, the veteran's private 
treating physician, noted that the time frame in which the 
veteran was affected with the virus is impossible to 
determine retrospectively, but that his risk of having blood 
exposure while in Vietnam "seems a plausible avenue" by 
which the veteran may have contracted the virus.  The 
veteran's service records do not reflect any treatment for 
Hepatitis C, but in May 2005 Doctor Hoffman stated that the 
virus was not discovered until 20 years after the veteran's 
service.  Thus, there would not logically be an in-service 
diagnosis of the virus.  But, in addition to a current 
diagnosis, there is evidence in the record that the veteran's 
in-service blood exposure may have been the avenue through 
which he contracted Hepatitis C.

Also in the record is evidence of in-service drug use, 
including heroin, as well as in-service alcohol use.  Post-
service alcohol use is also evident from the record.  In 
fact, in January 2004, VA was unable to refer the veteran to 
a Hepatitis C clinic because he had not been without alcohol 
for one year.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

The record contains a current diagnosis, an in-service 
incident of blood exposure which is a possible cause, but 
also an in-service account of heroin use, and years of 
alcohol use.  The etiology of the veteran's current Hepatitis 
C is unclear from the record as it stands today.  

VA adjudicators may consider only independent medical 
evidence to support their findings; they may not rely on 
their own unsubstantiated medical conclusions.  VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).  Based on the current record, the 
etiology of the veteran's hepatitis C is unclear, so an 
examination must be scheduled to obtain a nexus opinion.

In view of the foregoing, this case is REMANDED to the RO for 
the following  action:

1.	Schedule the veteran for the appropriate 
VA examination to determine the nature 
and etiology of the veteran's currently 
diagnosed Hepatitis C.  In particular,
?	The examiner should review the 
claims file and indicate in the 
examination report that the claims 
file has been reviewed.
?	The examiner should offer an 
opinion as to whether it is more 
likely than not (i.e. probably 
greater than 50 percent), at least 
as likely as not (i.e. probably 50 
percent), or less likely than not 
(i.e. probably less than 50 
percent) that the veteran's 
Hepatitis C had its onset during 
service or is in any other way 
causally related to service.  
?	The clinical basis for the 
examiner's opinion(s) should be 
set forth in detail.
?	If the veteran fails to report to 
the examination, this should be 
documented in the claims folder.  

2.	Readjudicate the veteran's service 
connection claim.  If the claim remains 
denied, the RO should provide the veteran 
and his representative with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for a response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
appropriate.

The purpose of this REMAND is to ensure due process of law.  
No inference should be drawn regarding the final disposition 
of the claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

